DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed January 26, 2021 has been entered in response to a Request for Continued Examination. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed January 26, 2021 have been fully considered.
	Applicant argues at p. 6 of the January 26, 2021 response, that Rajkumar would allegedly fail to teach or suggest the source from which data is obtained or the associated processing/filtering. Examiner respectfully disagrees.
	Claim limitations directed to a source from where information is obtained by the claimed system do not necessarily limit the system itself. Rajkumar does disclose sources from which data are obtained, as has been cited below at, e.g., ¶0044. 

	An explicit example of filtering functionality of metadata items, without using the term “filtering” verbatim, may be found at ¶0037 of Rajkumar, which reads in its entirety:

“In one embodiment, content generation system 120 may utilize a set of templates for the assembly or generation of a page or set of pages. Within this disclosure, a template refers to a defined page that can exist apart from specific site navigation. A template may contain special portlets that understand object context in order to do content display and rendering. A template can also be cached. Within this disclosure, context refers to a specific object identifier used to key content selection in a portlet on a template. Content selection refers to the act of querying deployed or repository content based on a set of selectable criteria. Mechanisms used for querying content may include a structured query language (e.g., SQL or OQL) or full-text search engine. Content selection may be used in conjunction with personalization rules. Deployment is a content management function and refers to the act of distributing content and metadata from a management repository.” [Rajkumar: ¶0037]

	Accordingly and in view of the past and present grounds of rejection, as well as the past responses to arguments, applicant’s arguments at p. 6 of the January 26, 2021 response that Rajkumar would allegedly fail to teach or suggest the source from which 
	Applicant argues, at p. 7 of the January 26, 2021 response, that commodity information differs from web content items taught in Rajkumar. Examiner respectfully disagrees. 
	Considering the fact that claim 1 itself describes commodity information as being the subject of web page display, applicant’s arguments pointing to an alleged distinction premised upon Rajkumar’s content being used for web page rendering do not appear to counter the previous and present grounds of rejection. Examiner additionally notes that applicant’s own specification reads at the second-to-last paragraph of p. 5:

“A commodity may be one of any type, not limited in the present invention…” [Emphasis added. instant spec., p. 5, second-to-last para.]

	In view of the remaining claim limitations and this explicit disclosure-based broadening of the term “commodity”, the plain meaning of the term “commodity” would read upon any type of item. Accordingly and in view of the past and present grounds of rejection, as well as the past responses to arguments, applicant’s argument at p. 7 of the January 26, 2021 response that commodity information differs from web content items discussed in Rajkumar, has been fully considered but has not been found to be persuasive.
	Applicant further argues, at p. 7 of the January 26, 2021 response, that the instant application would allegedly be allowable based upon alleged advantages that 

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” [MPEP §2111.01(II)]

	Accordingly, applicant’s arguments at p. 7 of the January 26, 2021 response that the instant application would allegedly be allowable based upon alleged advantages that are the subject of applicant’s disclosure at p. 10 but not of the instant claims, have been fully considered but have not been found to be persuasive.
	Applicant lastly argues, at p. 7 of the January 26, 2021 response, that the dependent claims would be allegedly allowable for similar reasons as have been 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

With regard to Claims 1 and 11,
	The limitations of “generating template data … according to a requirement…”, “selecting … template rendering page … according to … data”, “information is filtered and processed according to … logic” as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, the processor configured for:” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “processor configured for:” language, to “generate” or “select” in the context of this claim could encompass a user manually generating data for page display and selecting a 
	The judicial exception is not integrated into a practical application. The processor and storage recited in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the limitations directed to obtaining data from a source system and obtaining stored metadata in claim 11, are mere insignificant extrasolution activity that does not integrate that judicial exception into a practical application. For example, these limitations do not provide any improvement in the functioning of a computer or an improvement to any other technology or technical field. Further the judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Further, the “obtaining” steps are mere insignificant 

With regard to the dependent claims,
	The dependent claims all further add additional mental steps or merely elaborate on mental steps from the independent claims. With the exception of the below, no additional elements are presented and thus the dependent claims are not patent eligible.
	Claim 7 further introduces the concept of database cluster fragmentation. However, this does not itself bring the abstract idea toward a practical application, as they do not constitute and improvement to the functioning of a computer. Further, the inclusion of database cluster fragmentation would have been well-understood, routine and conventional to one of ordinary skill in the art due to the prevalence and availability of patent documents such as US Patent No. 7,987,152 to Gadir (cited below), whose publication date notably precedes the effective filing date of the instant application.
	Claim 8 further introduces the concepts of a Nginx server and use of Lua scripting language. However, these do not themselves bring the abstract idea toward a practical application, as they are directed to a field of use and do not themselves improve the functioning of a computer. Further, the inclusion of a Nginx server and use of Lua scripting language would have been well-understood, routine and conventional to one of ordinary skill in the art due to the prevalence and availability of patent documents such as US Pre-Grant Publication 2014/0108474 to David (cited below).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2014/0201615 to Rajkumar.


	With regard to independent claim 1,
	Rajkumar teaches a page display method, characterized by comprising: 
	obtaining stored metadata, wherein the stored metadata represents data for describing commodity information (Rajkumar: ¶¶0036-0039 – stored metadata for content, i.e. “commodity information”), the data being obtained from a source system of the commodity information (Rajkumar: ¶0044 – reads in part, “…variables related to the request may then be obtained from the request or sources other than the request. Based on these variables, a page or content may be generated in response to the request.…” Examiner notes that the provenance of the data being processed by the system does not itself limit the system claimed.), wherein the obtained commodity information is filtered and processed according to a heterogeneous logic to obtain the metadata (Rajkumar: ¶0038 – reads, “These templates may be created or defined by the administrator of a site or portal, and may define a set of content items to be incorporated into an assembled page. Each of these templates may have one or more variables upon which these templates may be assembled. Thus, a particular page results if a page is assembled using a particular template with a variable set to a particular value. If another page is assembled from the same template and all parameters, attributes, and so on remain the same, but with a different value for the same variable, the resulting page may be different.” Examiner notes the selection of items to include filters unselected items and that “heterogeneous logic” is not defined in any particular way in the specification. As a result, the term “heterogeneous” is afforded such broadest reasonable interpretation to denote consisting of different parts. ; 
	generating template data for page display according to the stored metadata (Rajkumar: ¶¶0036-0039 – template data in relation to pre-generating pages), wherein the template data corresponds to elements required in pre-generating pages carried out in advance according to a requirement of page display (Rajkumar: ¶¶0036-0039 – template data in relation to pre-generating pages to allow display while considering object context. See ¶0034 – user requests, associated requirements); and 
	selecting a corresponding template rendering page according to the template data (Rajkumar: ¶¶0036-0039 – template data in relation to served, i.e. “selected”, pre-generating pages to allow display while considering object context. See ¶0034 – user requests, associated requirements), and displaying the corresponding template rendering page to a user. (Rajkumar: ¶¶0036-0039 – template data in relation to served, i.e. “selected”, pre-generating pages to allow display while considering object context. See ¶0034 – user requests, associated requirements)

	With regard to dependent claim 2, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1, characterized by before obtaining the stored metadata, further comprising: 
	generating metadata according to the commodity information and storing the metadata to generate the stored metadata. (Rajkumar: ¶0053 – metadata for 
	With regard to dependent claim 3, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1, characterized by further comprising: 
upon learning that the commodity information has been modified, modifying corresponding metadata included in the stored metadata according to the modified commodity information (Rajkumar: ¶0066 – changes in content fragments, dependencies regenerated on the fly when modified. See ¶¶0036-0039 – stored metadata for content, i.e. “commodity information”.); or 
	upon learning that the commodity information has been deleted, deleting the corresponding metadata included in the stored metadata. (Rajkumar: ¶0042 – update, notification resulting from content removal, i.e. “deletion”. See ¶¶0036-0039 – stored metadata for content, i.e. “commodity information”.)


	With regard to dependent claim 6, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1, characterized in that the stored metadata is stored using a key-value database.3  (Rajkumar: ¶0014 – key associated with attributes, and is key is used in content selection from database tables according to ¶¶0036-0037. See ¶0058 – key-based lookup)



	With regard to dependent claim 16, which depends upon independent claim 11, claim 16 is similar in scope to claim 6 and is rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of US Pre-Grant Publication 2014/0157370 to Plattner.

	With regard to dependent claim 4, which depends upon dependent claim 2,
Rajkumar teaches the method according to claim 2.
Rajkumar does not fully and explicitly teach a method characterized by further comprising: 
obtaining the commodity information from a source system of the commodity information using a parallelization technique.  
Plattner teaches a method characterized by further comprising: 
obtaining commodity information from a source system of the commodity information using a parallelization technique. (Plattner: ¶0145 – parallelization applied to EPCIS repositories responses. See ¶0013, ¶0029 – information related to products, i.e. “commodity information” stored in EPCIS repositories.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information obtaining parallelization of Plattner into the web page publishing system of Rajkumar by programming the servers of Rajkumar (Rajkumar: ¶0014) to utilize a parallelization technique for obtaining commodity information, as taught by Plattner. Both systems are directed to retrieval (Rajkumar: ¶0036; Plattner: abstract) and display (Rajkumar: ¶0027; Plattner: ¶0417) of data stored in a repository, or associated therewith, and use of servers (Rajkumar: ¶0014; Plattner: abstract) to perform their respective functionality. In fact, Rajkumar at ¶0028 explicitly discloses the plurality of servers (see Rajkumar ¶0014) each comprising at least one processor. An advantage relating to an improvement achieved through obtaining information through a parallelization technique would have been advantageous to implement in the web page publishing system of Rajkumar. In particular, the motivation to combine the teachings of Rajkumar and Plattner would have been to improve the system’s scalability through parallelization. (Plattner: ¶¶0144-0145) 

	With regard to dependent claim 14, which depends upon dependent claim 12, claim 14 is similar in scope to claim 4 and is rejected under a similar rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of US Pre-Grant Publication 2012/0030240 to Engelhardt.


	With regard to dependent claim 5, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1
Rajkumar does not fully and explicitly teach a method characterized by further comprising: 
merging and rearranging the stored metadata.  
Engelhardt teaches a method characterized by further comprising: 
merging (Engelhardt: ¶0055 – stored metadata data merged/integrated in the event of a merger) and rearranging stored metadata.  (Engelhardt: ¶0058 – content metadata rearranged depending on the system storing the metadata)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata merging and rearranging of Engelhardt into the web page publishing system of Rajkumar by programming the servers of Rajkumar (Rajkumar: ¶0014) to merge and rearrange stored metadata, as taught by Engelhardt. Both systems are directed to retrieval (Rajkumar: ¶0036; Engelhardt: abstract) and display (Rajkumar: ¶0037; Engelhardt: ¶0065) of data stored in a repository, or associated therewith, and use of servers (Rajkumar: ¶0014; Engelhardt: ¶0095) to perform their respective functionality. An advantage relating to an improvement achieved through merging and rearranging metadata would have been advantageous to implement in the web page publishing system of Rajkumar. In 

	With regard to dependent claim 15, which depends upon independent claim 11, claim 15 is similar in scope to claim 5 and is rejected under a similar rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of US Patent No. 7,987,152 to Gadir.

	With regard to dependent claim 7, which depends upon dependent claim 6,
Rajkumar teaches the method according to claim 6.
Rajkumar does not fully and explicitly teach a method characterized in that the stored metadata is stored by means of database cluster fragmentation, and a master database server and at least one slave database server are provided in a database cluster, wherein the metadata stored in the master database server is backed-up in the at least one slave database server.  
Gadir teaches a method characterized in that stored metadata is stored by means of database cluster fragmentation (Gadir: col. 4, ll. 23-31 – data management through master cluster and slave clusters, i.e. “fragmentation”; See applicant’s specification p. 11 top paragraph [not numbered] – where applicant’s description of database cluster fragmentation is likewise premised upon master and slave servers in a database system. See also col. 1, l. 8 – a cluster is a group of servers; col. 4, ll. 16-20 – database cluster), and a master database server and at least one slave database server are provided in a database cluster (Gadir: col. 4, ll. 23-31 – data management through master cluster and slave clusters. See also col. 1, l. 8 – a cluster is a group of servers; col. 4, ll. 16-20 – database cluster), wherein the metadata stored in the master database server is backed-up in the at least one slave database server. (Gadir: col. 6, l. 67 through col. 7, l. 34 – schema, definition files, layout instructions, rules, management policies and other information about data needed for management, i.e. “metadata” is stored at the master cluster, i.e. “server” and is replicated, i.e. “backed-up” on slave cluster. Examiner notes that singular-number terms claimed herein are afforded their broadest reasonable interpretation to denote “one or more [terms]”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata master and slave database cluster fragmentation of Gadir into the web page publishing system of Rajkumar by programming the servers of Rajkumar (Rajkumar: ¶0014) to utilize master and slave database servers for metadata storage and backup respectively, as taught by Gadir. Both systems are directed to retrieval of data stored in a repository, or associated therewith, (Rajkumar: ¶0036; Gadir: abstract – retrieval from data storage devices; col. 2, ll. 1-2 repositories as data storage devices) and results generation therefrom (Rajkumar: ¶0037; Gadir: abstract) and use of servers (Rajkumar: ¶0014; Gadir: col. 3, ll. 57-58) to perform their respective functionality. An advantage relating to an improvement achieved through metadata master and slave database cluster fragmentation would have been advantageous to implement in the web page publishing system of Rajkumar. In particular, the motivation to combine the teachings of Rajkumar 

	With regard to dependent claim 17, which depends upon dependent claim 16, claim 17 is similar in scope to claim 7 and is rejected under a similar rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of US Pre-Grant Publication 2014/0108474 to David.

	With regard to dependent claim 8, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1
Rajkumar does not fully and explicitly teach a method characterized in that 
obtaining the stored metadata comprises embedding Lua scripting language in a Nginx proxy server, and obtaining the stored metadata using the Lua scripting language.  
David teaches a method characterized in that 
obtaining stored metadata (David: abstract – receiving, i.e. “obtaining”, metadata; stored data and metadata) comprises embedding Lua scripting language (David: ¶0044 – Lua code run to perform the system’s functionality, describing Fig. 2. Examiner notes that the instant specification there is no definition or further description regarding the term “embedding”. Accordingly, the term “embedding” will be afforded its broadest reasonable interpretation to denote execution to perform a function. See also abstract – server performs data processing functionality. See also ¶0013 – Fig. 2  in a Nginx proxy server (David: ¶¶0231-0232 – database 1106 as shown in Fig. 11 receives metadata and database 1106 may be a Nginx server. ¶0137 – server 516 centralizes proxy 504, i.e. “proxy server”, while the elements shown in Fig. 5 may be alternatively arranged to where the other server 518 contains the grouping of server 516. ¶0143 – server 516 or 518 includes software code. See ¶0165 – server 516 or 518 contains and executes code for metadata processing and management. See also ¶0016 – Fig. 5 applies to various embodiments.), and obtaining the stored metadata using the Lua scripting language.  (David: ¶¶0231-0232 – database 1106 as shown in Fig. 11 receives metadata and database 1106 may be a Nginx server. ¶0044 – Lua code run to perform the system’s functionality, describing Fig. 2. ¶0038 – information processing system of Fig. 2 may be a server. See also ¶0013 – Fig. 2 applies to various embodiments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata obtaining through Lua code in a Nginx server of David into the web page publishing system of Rajkumar by configuring the system of Rajkumar to include Nginx servers executing Lua scripting code for metadata obtaining, as taught by David. Both systems are directed to retrieval (Rajkumar: ¶0036; David: ¶0034 – data store) and display (Rajkumar: ¶0037; David: ¶0041) of data stored in a repository, or associated therewith, and use of servers (Rajkumar: ¶0014; David: ¶0232) to perform their respective functionality. An advantage relating to an improvement achieved through metadata obtaining through Lua code in a Nginx server would have been advantageous to implement in the web page publishing system of Rajkumar. In particular, the motivation to combine the teachings of Rajkumar 

	With regard to dependent claim 18, which depends upon independent claim 11, claim 18 is similar in scope to claim 8 and is rejected under a similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of US Patent No. 9,419,884 to Li.

	With regard to dependent claim 9, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1.
Rajkumar does not fully and explicitly teach a method characterized in that generating the template data for page display according to the stored metadata comprises 
obtaining the template data by parsing the stored metadata with JavaScript Object Notation (JSON).  
Li teaches a method characterized in that generating template data for page display according to stored metadata comprises 
obtaining the template data by parsing the stored metadata with JavaScript Object Notation (JSON).  (Li: col. 5, ll. 44-52 – metadata parser uses JSON to create templates, i.e. “obtaining the template data”, from extracted metadata.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata parse JSON template of Li into the web page publishing system of Rajkumar by programming the servers of Rajkumar (Rajkumar: ¶0014) to obtain template data through JSON metadata parsing, as taught by Li. Both references are directed to providing web services (Rajkumar: abstract; Li: abstract), including through use of servers (Rajkumar: ¶0014; Li: Fig. 1, col. 1, ll. 62-64) to perform their respective functionality. An advantage relating to an improvement achieved through obtaining template data through JSON metadata parsing would have been advantageous to implement in the web page publishing system of Rajkumar. In particular, the motivation to combine the teachings of Rajkumar and Li would have been to allow for ease of editing when it is desirable for the information to change through modification of JSON-related metadata. (Li: col. 7, ll. 56-60)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of US Pre-Grant Publication 2012/0323850 to Hildebrand.

	With regard to dependent claim 10, which depends upon independent claim 1,
Rajkumar teaches the method according to claim 1.
Rajkumar does not fully and explicitly teach a method characterized in that 
obtaining the stored metadata comprises obtaining the stored metadata based on a message queue.
Hildebrand teaches a method characterized in that 
obtaining stored metadata comprises obtaining the stored metadata based on a message queue. (Hildebrand: ¶0037 – metadata stored in storage systems is affected by changes performed through message queues. See ¶0039 – metadata message received, i.e. “obtained”. See also ¶0040 – further discussion including other examples of receiving, i.e. “obtaining”, data and associated metadata based on a queue.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the message queue metadata storage of Hildebrand into the web page publishing system of Rajkumar by programming the servers of Rajkumar (Rajkumar: ¶0014) to obtain metadata based on a message queue, as taught by Hildebrand. Both references are directed to providing web services (Rajkumar: abstract; Hildebrand: ¶0005), including through use of servers (Rajkumar: ¶0014; Hildebrand: ¶0023) to perform their respective functionality. An advantage relating to an improvement achieved through obtain metadata based on a message queue would have been advantageous to implement in the web page publishing system of Rajkumar. In particular, the motivation to combine the teachings of Rajkumar and Hildebrand would have been to allow for tracking changes caused by a write operation. (Hildebrand: ¶0037)

.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar in view of David, in further view of Li.

	With regard to dependent claim 19, which depends upon independent claim 11,
Rajkumar teaches the system according to claim 11.
Rajkumar does not fully and explicitly teach a system characterized in that the processor is further configured
for obtaining the stored metadata using a Lua scripting language, and obtaining the template data by parsing the stored metadata with JavaScript Object Notation (JSON).
David teaches a system characterized in that a processor is configured
for obtaining the stored metadata using a Lua scripting language. (David: ¶¶0231-0232 – database 1106 as shown in Fig. 11 receives metadata and database 1106 may be a Nginx server. ¶0044 – Lua code run to perform the system’s functionality, describing Fig. 2. ¶0038 – information processing system of Fig. 2 may be a server. See also ¶0013 – Fig. 2 applies to various embodiments. See also grounds of rejection of claim 8 and respective citations.)
Li teaches a system characterized in that a processor is configured
for obtaining the template data by parsing the stored metadata with JavaScript Object Notation (JSON). (Li: col. 5, ll. 44-52 – metadata parser uses JSON to create templates, i.e. “obtaining the template data”, from extracted metadata.)
The statement with regard to motivation to combine the teachings of Rajkumar and David is set forth above in support of the grounds of rejection of dependent claim 8, while the statement with regard to motivation to combine the teachings of Rajkumar and Li is set forth above in support of the grounds of rejection of dependent claim 9.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145